DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See page 19, lines 19-22 and table on page 23.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51, 52, 53, 56, 58, 61, 64, 66 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al (US 2016/0265043, IDS ref).
With regard to claim 51:
within a plurality of droplets encapsulating nucleic acids arising from a plurality of cells, applying conditions able to selectively amplify a target nucleic acid sequence suspected of being present within the nucleic acids;
Abstract: “Massively parallel single-cell droplet PCR is performed to transfer replicas of desired STR targets from the single-cell genomic DNA onto a coencapsulated microbead.” See also figure 1, step c, and see paragraphs [0046] (“The technique enables the isolation of genomic DNA from a single cell and multiplex STR amplification within the same nanoliter agarose droplets.”) and [0053] and [0057].
combining the interiors of the droplets together to form a combined fluid;
See figure 1, steps d-e. See also paragraph [0054] (The beads carrying the STR products were released from the droplets by melting the agarose at 60° C. for 15 min.” This would effectively combine the interiors of the droplets together to form a combined fluid. See also paragraph [0057].
and determining amplified nucleic acids contained within the combined fluid.
Abstract: “reamplified”. See also figure 1, steps f-g, and see paragraphs [0046] (“…amplified by a secondary PCR reaction followed by capillary electrophoresis…”) and [0055] (“Secondary PCR was performed…”) and [0057].
With regard to claim 52:
encapsulating cells within a plurality of droplets;
Abstract: “Statistically dilute single cells, along with primer-functionalized microbeads, are randomly compartmentalized in the droplets.” See also figure 1, step a, and see paragraphs [0046] (“…isolation of genomic DNA from a single cell and multiplex STR amplification within the same nanoliter agarose droplets…”) and [0052] (“Cell/bead-encapsulated microdroplets were generated...”) and [0057].
lysing at least some of the cells within the plurality of droplets to release nucleic acids from the cells into the interior of the droplets;
See figure 1, step b. See also paragraph [0052] (“Cells in the droplets were lysed…”) and [0057].
within the interior of the droplets, applying conditions able to selectively amplify a target nucleic acid sequence suspected of being present within the nucleic acids released from the cells;
Abstract: “Massively parallel single-cell droplet PCR is performed to transfer replicas of desired STR targets from the single-cell genomic DNA onto a coencapsulated microbead.” See also figure 1, step c, and see paragraphs [0046] (“The technique enables the isolation of genomic DNA from a single cell and multiplex STR amplification within the same nanoliter agarose droplets.”) and [0053] and [0057].
and determining amplified nucleic acids contained within the droplets.
Abstract: “reamplified”. See also figure 1, steps f-g, and see paragraphs [0046] (“…amplified by a secondary PCR reaction followed by capillary electrophoresis…”) and [0055] (“Secondary PCR was performed…”). See also paragraph [0057].
Regarding claims 53 and 61, Geng disclosed the target was DNA (e.g. abstract: “targets from the single-cell genomic DNA”).
Regarding claims 56, 58, 64 and 66, Geng disclosed PCR (e.g. abstract: “Massively parallel single-cell droplet PCR is performed…”).


Claims 52, 61-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigneault et al (WO 2012/048341, IDS ref).
With regard to claim 52:
 encapsulating cells within a plurality of droplets;
See figure 2, paragraph [015], paragraph [027].
lysing at least some of the cells within the plurality of droplets to release nucleic acids from the cells into the interior of the droplets;
See figure 2, paragraph [015], paragraph [029].
within the interior of the droplets, applying conditions able to selectively amplify a target nucleic acid sequence suspected of being present within the nucleic acids released from the cells;
See figure 2, paragraph [015], paragraphs [027] and [029]. Vigneault indicates at paragraph [025] that the oligonucleotides attached to the bead comprise “an annealing primer region, which as a sequence complementary to the target nucleic acid sequence or sequences of interest”. Thus, amplification is selective.
and determining amplified nucleic acids contained within the droplets
See paragraph [009]: “Once the bar-code is inserted, downstream manipulations are conducted to capture and then sequence all these unique bar-codes and the genome or transcriptome sequences of interest in one simultaneous reaction.” See paragraph [030]: “DNA from Beads with bar-coded fragments of interest are recovered and processed in downstream assays…Sequencing of DNA using high-throughput technology is then performed.”
Note that the last limitation of the claim is not construed as requiring that the determination of the amplified nucleic acids takes place while the amplified nucleic acids are contained within the droplets (if such was Applicant’s intent), but merely that the amplified nucleic acids in the droplets are “determined” (which, in this case, is done by recovering the nucleic acids and sequencing them).
Regarding claims 61-66, see paragraph [015] and figures 2A-D where Vigneault discloses targeting DNA and/or RNA and discloses reverse transcription. See also paragraph [029] disclosing the same. See paragraph [030] where Vigneault specifically mentions mRNA. See paragraph [026] where Vigneault mentions PCR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51, 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al (WO 2012/048341, IDS ref) in view of Suo (US 2011/0087016, IDS ref).
With regard to claim 51:
within a plurality of droplets encapsulating nucleic acids arising from a plurality of cells, applying conditions able to selectively amplify a target nucleic acid sequence suspected of being present within the nucleic acids;
See figure 2, paragraph [015], paragraphs [027] and [029]. Vigneault indicates at paragraph [025] that the oligonucleotides attached to the bead comprise “an annealing primer region, which as a sequence complementary to the target nucleic acid sequence or sequences of interest”. Thus, amplification is selective.
and determining amplified nucleic acids
See paragraph [009]: “Once the bar-code is inserted, downstream manipulations are conducted to capture and then sequence all these unique bar-codes and the genome or transcriptome sequences of interest in one simultaneous reaction.” See paragraph [030]: “DNA from Beads with bar-coded fragments of interest are recovered and processed in downstream assays…Sequencing of DNA using high-throughput technology is then performed.”
Regarding claims 53-58, see paragraph [015] and figures 2A-D where Vigneault discloses targeting DNA and/or RNA and discloses reverse transcription. See also paragraph [029] disclosing the same. See paragraph [030] where Vigneault specifically mentions mRNA. See paragraph [026] where Vigneault mentions PCR.
With regard to claim 51, while Vigneault does teach an emulsion PCR (paragraph [027]) and teaches that the resulting nucleic acids are recovered and sequenced (paragraph [030]) “in one simultaneous reaction” (paragraph [009]), which clearly implies recovering the nucleic acid from the emulsion PCR, Vigneault did not specifically elaborate that this was done by “combining the interiors of the droplets to form a combined fluid”, as recited in claim 51. In theory, one could attempt to separate each of the millions of individual emulsion droplets into separate tubes, then perform millions of individual bead recoveries (i.e. washing away the original “interiors of the droplets”), and then recombine the millions of washed beads for the one simultaneous sequencing reaction Vigneault referred to in paragraph [009].
Suo taught (paragraph [0003]):
The development of methods and kits for performing biological processes within the droplets of "water-in-oil" emulsions have made a tremendous contribution to the development of high throughput analysis technologies, particularly for the high throughput nucleic acid sequencing technologies that employ nucleic acid material amplified within emulsion droplets…In addition, many emulsion embodiments for generating sequencable material are amenable to the inclusion of solid phase substrates such as microspheres (i.e. bead type substrates) upon which the amplification products can be immobilized. This effectively sequesters the amplification products so that when the emulsions droplets are broken to recover the products each species of product can be kept separated from the others and subsequently used as a clonal population.
Suo taught a method for breaking the emulsion, which disrupts (i.e. “bursts” as recited in instant claim 41) the droplets to produce a combined oil/water mixture, followed by separation of the aqueous phase from the oil phase. Such oil/water mixture, as well as the separated aqueous phase, corresponds to the combined interiors of the aqueous droplets of the original emulsion. See paragraph [0007].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to recover the beads from the emulsion PCR of Vigneault’s method using the emulsion-breaking technique disclosed by Suo, because Suo taught this was an “efficient and automatable process for extracting biological elements from an emulsion without causing damage or changing the characteristics of those elements” (paragraph [0005]).

Claims 67, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al (WO 2012/048341, IDS ref) in view of Esmail (US 2015/0209785).
The disclosure of Vigneault has been discussed. Vigneault disclosed performing PCR within the droplets, which would necessarily require polymerase within the droplets. Vigneault did not disclose adding polymerase into the interior of the droplets by injection.
Esmail disclosed (paragraph [0081]): “Each of the uniformly spaced primer droplets 147 is first injected with sample from sample vessel 148 by way of the sample vessel injector 150, followed by injection with DNA polymerase from reagent vessel 149 by way of the reagent injector 151.”
It would have been prima facie obvious to one of ordinary skill in the art to add polymerase to the droplets using injection, since this was a known technique for adding polymerase to droplets for the purpose of conducting PCR.

Claims 59, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Vigneault et al (WO 2012/048341, IDS ref) in view of Suo (US 2011/0087016, IDS ref) as applied to claims 51, 53-58 above, and further in view of Esmail (US 2015/0209785).
The disclosures of Vigneault and Suo have been discussed. Vigneault disclosed performing PCR within the droplets, which would necessarily require polymerase within the droplets. Vigneault did not disclose adding polymerase into the interior of the droplets by injection.
Esmail disclosed (paragraph [0081]): “Each of the uniformly spaced primer droplets 147 is first injected with sample from sample vessel 148 by way of the sample vessel injector 150, followed by injection with DNA polymerase from reagent vessel 149 by way of the reagent injector 151.”
It would have been prima facie obvious to one of ordinary skill in the art to add polymerase to the droplets using injection, since this was a known technique for adding polymerase to droplets for the purpose of conducting PCR.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-53, 56-59, 61, 64-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 of U.S. Patent No. 10,876,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘156 patent disclose encapsulating cells into droplets, lysing the cells, performing selective amplification using either PCR or RT-PCR, combining the droplets following amplification, and determining the amplified nucleic acids contained within the combined fluid. Furthermore, the ‘156 claims disclose that the target nucleic acid is a DNA sequence, and disclose adding polymerase to the interiors of the droplets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637